Citation Nr: 1646451	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.  The Veteran died in June 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision (which the appellant received notice of in January 2014) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in November 2015.  The transcript of this hearing has been associated with the claims file.  Subsequently, in August 2016, via her representative, the appellant submitted additional medical evidence with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Consequently, the Board may consider this new evidence without prejudice to the appellant.  38 C.F.R. § 20.1304 (c).

The Board notes that, at the time of the Veteran's death in June 2013, he had an appeal pending for claims seeking service connection for prostate cancer, diabetes mellitus, type II, and ischemic heart disease, all as related to exposure to herbicides while in service, as well as a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder with panic attacks, and depression, to include as secondary to prostate cancer.  Prior to his death, the Veteran, with the appellant, provided testimony in support of his appeal at hearings conducted in July 2009 and November 2011.  Thereafter, in June 2012, his claims were remanded by the Board for further development.  While these claims were on remand, the Veteran died in June 2013.  In July 2013, the appellant submitted a VA Form 21-0847, Request for Substitution of Claimant.  In November 2016, the RO granted the appellant's request for substitution.  At this time, the RO retains jurisdiction over those claims and, once it has completed adjudication of them and issued a Supplemental Statement of the Case, they will be returned to the Board for appropriate adjudication before the Veterans Law Judge who held the hearing with the Veteran and the appellant in  November 2011.  

The Board also notes that, in August 2014, the appellant's representative submitted correspondence entitled Notice of Disagreement indicating disagreement as to a decision dated August 18, 2014 that denied accrued benefits for service connection for prostate cancer, diabetes mellitus, type II, depression/PTSD and ischemic heart disease.  The claims file, however, does not contain any such decision by the AOJ.  Nor does the claims file contain a copy of the original notice letter of the November 2011 rating decision, which may have contained a denial of accrued benefits as well.  Nevertheless, the appellant's July 2013 request for substitution was an election to pursue the Veteran's appeal rather than to pursue a claim for accrued benefits.  Given the RO's November 2016 grant of the appellant's request for substitution, the appellant's Notice of Disagreement with any decision relating to accrued benefits is deemed moot as she has elected to pursue the Veteran's appeal instead.


FINDINGS OF FACT

1. The Veteran died in June 2013.  His death certificate lists his immediate cause of death as hypertensive atherosclerotic cardiovascular disease with a contributory cause of diabetes mellitus. 

 2. The evidence shows that the Veteran was probably exposed to herbicides while stationed at U-Tapao Air Force Base in Thailand during his Vietnam Era service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, she contends that service connection is warranted for the cause of his death because he himself asserted that he was exposed to Agent Orange during his service at the U-Tapao Air Base in Thailand. 

The Veteran died in June 2013.  His death certificate indicates his immediate cause of death was due to hypertensive atherosclerotic cardiovascular disease.  It also lists diabetes mellitus as a significant condition contributing to death but not resulting in the underlying cause.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312 (c)(1).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

 If a veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, service connection is warranted even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  The Board notes that ischemic heart disease (which includes hypertensive atherosclerotic cardiovascular disease) and diabetes mellitus, type II, are enumerated diseases.  38 C.F.R. § 3.309(e).

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a, b.

The appellant asserts that, by virtue of serving on or near the flight line as a fueling specialist at the U-Tapao RTAFB, the Veteran worked near the base perimeter and, therefore, herbicide exposure should be conceded.

The Veteran's service personnel records indicate he was stationed with the 6214th Support Group (PACAF), Tainan Air Base, Taiwan from March 1967 to July 1968 and, during that time, he spent 92 days on temporary duty (TDY) to Southeast Asia from March 31, 1967 to June 30, 1967.  His service treatment records indicate he was stationed at U-Tapao Airfield, Thailand in April and June of 1967.  His MOS was Fuel Specialist.  

The claims file contains information submitted by the Veteran prior to his death, including his testimony in July 2009 and November 2011 and documentary evidence, in support of his claim of exposure to herbicides in service.  The appellant submitted pertinent evidence, including her testimony in November 2015.  She submitted a Reference Map of U-Tapao Airfield that identifies the runway as the "flight line," which she contends shows the flight line is along the perimeter of the base.  She submitted a prior Board decision, Citation Number 1132876, in which service connection was granted for a diabetes mellitus, type II, for a veteran who served at U-Tapao RTAFB during the Vietnam War where his duties brought him near the air base perimeter, thus arguing that exposure to herbicides while stationed in Thailand should be presumed.  Also submitted in support of the claim of herbicide exposure in Thailand was the May 2010 Compensation and Pension Service Bulletin that set forth new procedures for claims based on herbicide exposure in Thailand and Korea; the Project CHECO Report; the May 21, 1999 article "Toxic legacy of the Vietnam War" from the Asia Times and the August 8, 1991 article "United States to Help Pay for Removal of Agent Orange in Thailand" from the Asian Economic News; an excerpt from "Agent Orange Talking Paper #1" by Gary D. Moore; and an Independent Medical Opinion from the Harvard Medical Clinic dated July 21, 2016.

In addition, the AOJ has developed additional evidence including the Veteran's service treatment and personnel records, and the VA Memorandum with the Subject "Herbicides Use in Thailand During Vietnam Era."  The AOJ also attempted to corroborate the Veteran's exposure to herbicides in Thailand with the U.S. Army and Joint Services Records Research Center (JSRRC) in May 2012, but received a response that available historical information do not mention or document any Agent Orange or tactical herbicides spraying, testing, transportation or storage at U-Tapao, Thailand.  The information is negative regarding the duties of the Veteran and the unit's proximity to the base perimeters.  

Testimony and written statements of the Veteran and the appellant, inclusive of those at one or more VA hearings, are to the effect that he had service at the U-Tapao RTAFB in 1967 while serving in the U.S. Air Force as a ground fueling specialist.  The appellant testified at the November 2015 Board hearing that the Veteran would fill up a truck from the bladder, drive the truck to the plane on the flight line and the fuel the plane from the truck.  The Veteran provided testimony in July 2009 that, when he arrived at the U-Tapao Air Base, the land around the base was "pretty much just barren" and he could see the line of demarcation between the perimeter of the base and the "jungle."  He provided pictures depicting what he described.  Accompanying that testimony are service personnel records that do not clearly outline the circumstances of the Veteran's temporary duty period in Thailand. 

The question presented by the instant appeal is whether the Veteran was in fact exposed to toxic herbicides, including Agent Orange, while in service.  The Board acknowledges that the appellant has also contended that the Veteran had "boots down" in the Republic of Vietnam in that, while traveling to U-Tapao RTAFB, the Veteran had a stopover in Da Nang, Republic of Vietnam, during which he departed the plane for a few hours.  

Given the consistency, specificity, and plausibility of the assertions, the Board finds the hearing testimony of the Veteran and the appellant to be credible.  The Board finds that the weight of the evidence is in equipoise as to whether the Veteran's temporary duty as a fuel specialist in U-Tapao from March to June of 1967 placed him at or near the perimeter of the base.  Given the reported close proximity of the flight line to the perimeter, contact with area that had been sprayed with herbicide agents seems probable.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was exposed to herbicide agents during service while at the U-Tapao RTAFB.  Because ischemic heart disease (a.k.a., hypertensive atherosclerotic cardiovascular disease) and diabetes mellitus, Type II, are diseases presumptively associated with herbicide exposure, and the Veteran's death was either directly or contributorily caused by these diseases, the Board finds that service connection for the cause of the Veteran's death on a presumptive basis as due to herbicide exposure is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


